Citation Nr: 0325207	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1946 rating decision that assigned a 10 percent evaluation 
for the residuals of trench feet.  

2.  Entitlement to service connection for the residuals of a 
cold injury to the left upper extremity.  

3.  Entitlement to service connection for the residuals of a 
cold injury to the right upper extremity.  

4.  Entitlement to a separate compensable evaluation for a 
shell fragment wound scar on the left shoulder.  

5.  Entitlement to a separate compensable evaluation for the 
residuals of a shell fragment wound to the left buttock with 
damage to muscle group XVII.  

6.  Entitlement to a separate evaluation for peripheral 
neuropathy due to cold injury to the left lower extremity.

7.  Entitlement to a separate evaluation for peripheral 
neuropathy due to cold injury to the right lower extremity.  

8.  The propriety of an initial noncompensable evaluation for 
Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 2000 rating decision by the RO 
that found no clear and unmistakable error (CUE) in a July 
1946 rating action that reduced the evaluation for the 
residuals of trench feet to 10 percent disabling.  In a 
December 2000 rating action the RO denied entitlement to 
service connection for the residuals of a cold injury to the 
left and right upper extremities, a separate compensable 
evaluation for a shell fragment wound scar on the left 
shoulder, a separate compensable evaluation for the residuals 
of a shell fragment wound to the left buttock with damage to 
muscle group XVII, and separate evaluations for peripheral 
neuropathy due to cold injury to the left and right lower 
extremities.  The RO granted service connection for Raynaud's 
syndrome as secondary to cold injuries to the feet, and 
assigned a noncompensable rating for this disability.  

In July 2002, the veteran appeared and gave testimony at 
videoconference hearing before the undersigned Board member.  
A transcript of this hearing is in the claims folder.  

With the exception of the issue of whether there was CUE in 
the July 1946 rating action that assigned a 10 percent 
disability evaluation for the veteran's trench feet, the 
issues listed on the title page of this decision will be 
discussed in the Remand section of this decision.  


FINDING OF FACT

The unappealed rating decision of July 1946 which assigned a 
10 percent evaluation for bilateral trench feet applied the 
incorrect law but did not contain an error that was outcome 
determinative. 


CONCLUSION OF LAW

The RO rating decision of July 1946 that assigned a 10 
percent evaluation for the veteran's bilateral trench foot 
disability was not clearly and unmistakably erroneous.  38 
U.S.C.A.§§ 1110,  7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).

The VCAA and its implementing regulations are not applicable 
to claims of CUE.  Livesay v. Principi 15 Vet. App. 165 
(2001).

The veteran did not appeal the July 1946 rating decision that 
assigned a 10 percent evaluation for his bilateral frozen 
foot disability, effective April 10, 1946.  This rating was 
based on Diagnostic Code 2034 under the 1933 VA Schedule for 
Rating Disabilities.  Under the criteria of that Diagnostic 
Code, a noncompensable rating was assigned for residuals of 
frozen feet if nonsymptomatic.  A 10 percent rating was 
assignable if there was persistent swelling, tenderness, 
redness, skin changes, attributable to reexposure following 
frozen feet and actually productive of disability.  

The veteran has asserted that the rating board was clearly 
and unmistakably erroneous in its July 1946 rating decision 
which assigned a 10 percent rating in not evaluating the 
veteran's residuals of frozen as 30 percent disabling under 
the 1945 VA schedule of Rating Disabilities utilizing the 
1945 VA schedule of Rating Disabilities since these criteria 
were in effect at the time of the July 1946 rating action.  
Under the criteria of Diagnostic Code 7122, a 10 percent 
rating was assignable for residuals of bilateral frozen feet 
with mild symptoms, chilblains.  A 30 percent rating was 
assignable for residuals of bilateral frozen feet with 
persistent moderate swelling, tenderness, and redness etc.  A 
50 percent rating was assignable for residuals of bilateral 
frozen feet with loss of toes, or parts, and persistent 
severe symptoms.  

The veteran did not appeal the July 1946 rating decision.  
Accordingly that decision became final and may only be 
revised only on a showing of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2002). Under 38 C.F.R. § 3.105(a); 
Veterans Regulation No. 2(a), part II, para. III, VA Reg. 
1008.  In order for there to be a valid claim of "clear and 
unmistakable error", there must have been an error in the 
prior adjudication of the claim.  Either the correct facts as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  

The Court of Veterans Appeals (Court) has also noted that 
clear and unmistakable error is a very special and rare kind 
of "error."  It is the kind of error, of law or fact, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Such an 
error is one that is outcome determinative.  Bustos v. West, 
179 F.3d 1378, 1380-1 (Fed. Cir. 1999).

The Court has also noted that in order to reasonably raise 
clear and unmistakable error in a prior decision, there must 
be some degree of specificity as to what the alleged error 
was, and, unless it is the kind of error that if true would 
be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  Damrel v. 
Brown, 6 Vet. App. 243 (1994).  

The evidence before the rating board in July 1946 included a 
March 1946 statement from a VA Chief Medical Officer who had 
reviewed the veteran's records.  It was noted that the 
veteran had been withdrawn from his unit in January 1945 
because of bilateral trench foot.  It was noted that he had 
had two attacks that were characterized by aching, swelling, 
sweating and burning in the feet.  It was noted that he could 
walk five blocks and had had no blisters or ulcers.  The 
veteran was returned to the United States because of this 
problem.  An orthopedic examination was reported to have 
revealed trench feet with minimal cyanosis at the ends of the 
toes.  There was no hyperhidrosis, swelling, or trophic 
disturbances at present and the dorsalis pedis and posterior 
tibial pulsations were present.  The veteran's complaints 
were of pain in the feet on walking or standing.  The 
diagnosis was trench feet, moderate, bilateral, manifested by 
hyperhidrosis and pain in the feet on prolonged walking or 
standing, and increased when exposed to wet and cold weather.  

In an April 1946 statement, a private physician reported that 
a current examination revealed complaints of swelling in the 
feet on long standing and walking.  The feet were reported to 
be painful and to perspire profusely.  It was reported that 
the symptoms were exaggerated during cold weather and the 
veteran said that he could not stand the cold because his 
feet became so painful.  He also reported numbness and 
tingling in both feet.  On examination, it was noted that 
both feet perspired profusely and were extremely damp.  The 
anterior and posterior tibial arteries were pulsated and 
easily palpable.  There was no evidence of any trophic 
disturbance.  The diagnosis was moderate bilateral trench 
foot.  

The veteran has raised a specific claim of CUE in the July 
1946.  The RO has conceded, and the Board agrees, that the 
failure to utilize the 1945 VA schedule of Rating 
Disabilities in the July 1946 rating action that assigned a 
10 percent rating was erroneous.  

It is clear that the July 1946 rating action should have 
utilized the criteria of 38 C.F.R. § 4.11, Diagnostic Code 
7122 contained in the 1945 VA Schedule of Rating 
Disabilities, instead of Diagnostic Code 2034 contained in 
the 1933-rating schedule.  However, for this error to rise to 
the level of CUE, it must be outcome determinative.  Bustos 
v. West, supra.  

While the veteran complained of swelling in his feet due to 
service connected disabilities no clinical findings of such 
swelling were noted on either of the two post service 
evaluations of the veteran's feet that were of record at the 
time of the July 1946 rating action.  The March 1946 
treatment summary reported that the veteran had no swelling 
in the feet.  On the April 1946 examination the veteran 
reported swelling only on prolonged standing and walking.  
Thus, the record could be read to show that he was not 
experiencing "persistent" swelling.  Similarly no redness 
of the feet was reported on either of the two post service 
medical evaluations that were of record at the time of the 
July 1946 rating action.  Thus, two of the three criteria for 
a 30 percent rating for residuals of frozen feet under 
38 C.F.R. § 4.11, Diagnostic Code Diagnostic Code 7122 were 
not clinically evident at the time of the July 1946 rating 
action.  Under these circumstances it cannot be said that 
reasonable minds cannot differ, that the result would have 
been manifestly different had the RO in July 1946 evaluated 
the veteran's frozen feet disability under the 1945 rating 
criteria, rather than under the 1933 rating criteria for this 
disability.  

For the above reason, the Board concludes that CUE in the 
July 1946 rating action has not been demonstrated.  


ORDER

The veteran's claim of clear and unmistakable error in the 
July 1946 rating action that assigned a 10 percent rating for 
his residuals of bilateral trench foot is denied.


                                                        
REMAND  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).
 
Neither the veteran nor his representative have been informed 
of the provisions of the VCAA, nor have they been provided 
with the notices required by the act.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 187 (2002).

The Board also notes that a review of the record indicates 
that there may be considerable clinical evidence of treatment 
in recent years for cold injuries to the feet, Raynauds 
syndrome, and cold injuries to the feet in recent years and 
for claimed cold injuries to the upper extremities since 1945 
available that are not yet associated with the claims folder.  
Such evidence should be obtained and associated with the 
record.  

In addition the Board notes that the rating criteria of 
38 C.F.R. § 4.118 for the evaluation of the veteran left 
shoulder scar have been revised effective July 31, 2002.  The 
Veteran should therefore be afforded a current VA dermatology 
examination of his left shoulder scar in order to provide 
clinical findings that are responsive to the rating criteria 
of 38 C.F.R. § 4.118 both prior to and subsequent to that 
date.  The Board also believes that the veteran should also 
be afforded a current VA surgical examination to determine 
the severity of his residuals of shell fragment wounds to the 
left buttock, and VA vascular, orthopedic and neurological 
examinations to determine the current severity of his cold 
injuries to the veteran's lower and upper extremities, as 
well as his peripheral neuropathy.

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein. 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for residuals of frozen 
feet, Raynaud's syndrome, and peripheral 
neuropathy during the period from 1999 to 
the present and for residuals of cold 
injuries to the upper extremities from of 
1945 to the present.  Obtain records from 
each health care provider the appellant 
identifies, including records of 
treatment at VA medical facilities in the 
Pittsburgh Pennsylvania area.  

3.  Make arrangements with the 
appropriate VA medical facility (ies) for 
the veteran to be afforded a VA surgical 
examination to determine the current 
severity of the residuals of a shell 
fragment wound to the left buttock, a 
dermatology examination to determine the 
current severity of the left shoulder 
scarring, and vascular, orthopedic, and 
neurological examinations to determine 
the etiology of the veteran's residuals 
of cold injuries to the upper extremities 
and to determine the current severity and 
extent of the veteran's Raynaud's 
syndrome and his peripheral neuropathy of 
the lower extremities.  

Send the claims folder to each examiner 
for review prior to the examination(s).  
The examiners should note in the 
examination report that they have 
reviewed the claims folder.  

a.  In regard to the left shoulder scar, 
the examiner should note whether it is 
tender, painful, adherent, or otherwise 
symptomatic; and should not the 
dimensions of the scar.

b.  In regard to the surgical 
examination, the examiner should report 
all muscle groups affected by the 
veteran's left buttock injury.  
Disability to all muscle groups involved 
in this injury should be fully described 
and characterized as slight, moderate, 
moderately severe, or severe.  

c.  In regard to the VA vascular, 
orthopedic and neurological examinations, 
all clinical findings relevant to the 
veteran's cold injuries in his lower and 
upper extremities and his peripheral 
neuropathy should be reported in detail.  
All necessary special studies should be 
conducted.  In particular, the 
neurological examiner should specify 
which nerves in the veteran's extremities 
are affected by peripheral neuropathy.  
The examiner should note whether the 
disability is manifested by complete or 
incomplete paralysis, neuritis or 
neuralgia.  If manifested by incomplete 
paralysis, neuritis or neuralgia, the 
disability should be characterized as 
less than mild, mild, moderate, or 
severe.  

d.  In regard to Raynaud's syndrome, the 
examiner should note any digital ulcers, 
and the frequency of characteristic 
attacks consisting of sequential color 
changes in the digits of one or more 
extremities.  

e.  After the examinations the 
examiner(s) should express opinions as to 
the following questions:  

Is it at least as likely as not that 
there are current residuals of cold 
injuries that had their onset during 
service or where related to a 
disease or injury in service. 

4.  Then, the RO should again adjudicate 
the veteran's claims for service 
connection and increased ratings that are 
currently in appellate status.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
______________________________________________
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

